 

Exhibit 10.1

 

[image_002.jpg]  16795 Von Karman Suite 240, Irvine CA 92606
Office:  949-525-4634     Fax:  949-525-9779

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This Severance Agreement and General Release ("Agreement") is entered into this
day of March 12, 2015 between Abdul Parmach ("Employee") and Adaptive Medias,
Inc. ("Employer").

 

WHEREAS, Employment has been /will be terminated with an effective date of March
9, 2015,

 

WHEREAS, Employee and Employer desire to resolve any of Employee’s differences
and disputes now pending or which may arise in the future with respect to
Employee's employment and the termination thereof.

 

THEREFORE, in consideration of the promises and mutual promises herein
contained,

Employee and Employer acknowledge and voluntarily agree as follows:

 

1. Employee acknowledges that the Employer does not have severance benefits or a
severance program, plan or policy for Employees. Employee understands and agrees
that Employee will not receive severance benefits unless Employee signs this
Agreement. However, as consideration for signing this Agreement and in exchange
for and subject to the payments, promises, representations, warranties,
covenants contained herein and the release set forth in Paragraph 5:

 

a)Employer will pay Employee Forty-Two Thousand Five Hundred Dollars
($42,500.00) severance, net of applicable federal and state tax withholdings and
any other applicable deduction. The payments will be made during the course of
the Company’s regular payroll dates (1st and the 15th of each month). However,
no severance will be paid until the revocation period has expired. Once the
revocation period has expired Twenty Thousand Dollars ($20,000.00) will be paid.
The remaining amount will be paid over a three month period in increments of
Seven Thousand Five Hundred Dollars ($7,500.00).

 

b)Employer will grant employee Restricted Stock equal to 50,000 shares of ADTM
common stock. Stock will not be granted until the revocation period has expired.

 

You agree that the additional compensation to be paid under this Agreement is
due solely from Adaptive Medias, Inc. and that Insperity PEO Services, L.P.
(“Insperity”) has no obligation to pay the additional compensation, even though
its payment may be processed through Insperity.

 

2. It is specifically understood and agreed that this Agreement does not
constitute and is not to be construed as an admission or evidence of (i) any
violation by Employer, of any federal, state or municipal law, statute or
regulation, or principle of common law or equity, (ii) the commission by
Employer or any of the Released Parties of any other actionable wrong, or (iii)
any wrongdoing of any kind whatsoever on the part of Employer or any of the
Released Parties, and shall not be offered or used for that purpose. In
addition, Employee and Employer agree that neither Employee nor Employer is a
prevailing party with respect to any claim, cause, proceeding or action Employee
or Employer currently has, or may have had (whether known or unknown, asserted
or unasserted) against one another.

 



 www.adaptivem.com1

 

 

[image_002.jpg]  16795 Von Karman Suite 240, Irvine CA 92606
Office:  949-525-4634     Fax:  949-525-9779

 

3. Nothing contained herein or any document executed in connection herewith,
shall be construed to create an ongoing employer-employee, partnership, or joint
venture relationship between the Employer and Employee after March 9, 2015. As
of such date, Employee is no longer an Employee of Employer or any of its
affiliates, agents, officers, directors, employees, predecessors, fiduciaries,
and other representatives of Employer, and their successors and assigns (the
"Released Parties"). Employee will not represent to be or hold himself out as an
employee of Employer.

 

4. Employee agrees that Employee will not, directly or indirectly, make any
disparaging, derogatory, or defamatory remarks about the Company, any of its
affiliates, or any of Company's executives, officers, directors, or managers,
and Employee further agrees not to make any negative comments to the media, or
otherwise attempt to generate negative publicity about the Company, any of its
affiliates, or any of Company's executives, officers, directors, or managers.

 

5. a) In consideration of the payments, agreements and covenants set forth
herein, the sufficiency of which Employee hereby acknowledges, Employee and any
heirs, executors, administrators and assigns hereby voluntarily, completely,
unconditionally and irrevocably discharge and release the Released Parties), and
Insperity (including its current and former parent companies, subsidiaries, and
other affiliated companies as well as any of their current and former insurers,
directors, officers, agents, shareholders, and employees), from any and all
claims, demands, causes of action, suits, charges, violation and/or liability
whatsoever, known or unknown (including attorneys' fees, interest, expenses and
costs actually incurred) involving any matter arising out of or in any way
related, directly or indirectly, to Employee's relationship with Employer or the
termination thereof. The Employee agrees and acknowledges that the claims and
actions released herein include, but are not limited to, any claim or action
based upon or arising out of any facts, acts, conduct, omissions, transactions,
occurrences, contracts, claims, events, causes, matters or things of any
conceivable kind or character existing or occurring or claimed to exist or to
have occurred at any time before the Effective Date of this Agreement,
including, but not limited to any and all claims relating to or arising out of
Employee's compensation and benefits from Employer, or the termination thereof,
any and all defamation, personal injury and tort claims, wrongful termination
claims, discrimination, harassment and retaliation claims, whistle-blower
claims, fraud claims, contract claims, benefits claims, claims under any
federal, state or municipal wage payment, whistle-blower, discrimination or fair
employment practices law, statute or regulation. This includes, without
limitation: any claims or actions under TITLE VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the California Fair Employment and Housing Act, and the New York State and
New York City Human Rights and Labor Laws or based on the Family and Medical
Leave Act, the Fair Labor Standards Act and the California Labor Code, all as
amended, whether such claims be based upon an action filed by employee or by a
governmental agency.

 

b) It is the intention of the Parties in executing this instrument that it shall
be effective as a bar to each and every claim specified in paragraph 5. In
furtherance of this intention, Employee hereby expressly waives any and all
rights and benefits conferred upon him by the provisions of Section 1542 of the
California Civil Code and expressly consents that this Agreement shall be given
full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected claims as herein
above specified. section §1542 provides as follow:

 



 www.adaptivem.com2

 

 

[image_002.jpg]  16795 Von Karman Suite 240, Irvine CA 92606
Office:  949-525-4634     Fax:  949-525-9779

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

c) Notwithstanding the foregoing, this Agreement does not apply to any claim
that as a matter of law cannot be released. Also nothing in this Agreement shall
prohibit Employee from communication or cooperation with any federal, state or
local government agency enforcement enforcing discrimination laws, including the
Equal Employment Opportunity Commission, or the National Labor Relations Board.
Employee shall not, however, be entitled to any relief, recovery or monies in
connection with any released claims brought against any of the Releases.

 

6. Employee agrees to proactively transition customer relationships to the
Company’s designee and to promote customers ongoing engagement with the Company
and use of the Company’s services.

 

7. Employee covenants and agrees that for a period of two (2) years from and
after the Severance Date, Employee will not, directly or indirectly (a) induce
or influence or attempt to induce or influence, any person who is an Employee of
the Employer to terminate their relationship with the Employer or to accept
employment with another Employer, nor (b) aid, assist or abet any other person,
firm or corporation in any of the activities prohibited in the immediately
preceding clause 6.

 

8. No later than March 13, 2015, Employee agrees to return to Employer all of
Employer's property in Employee's possession or control, including, but not
limited to, Employer documents, data, materials, computer disks and other
records.

 

9. Employee warrants and agrees not to disclose any confidential or proprietary
information concerning Employer which was acquired during the course of
Employee's relationship with Employer.

 

10. The Employee agrees that the terms of this Agreement and any and all facts
relating to Employee’s prior employment will remain confidential and will not be
disclosed by Employee to any persons other than Employee's counsel, accountant
and members of Employee's immediate family, or as required by law. For purposes
of this paragraph, "required by law" shall refer only to the circumstances where
Employee has been served with a valid subpoena or court order for testimony or
documents. Should Employee or Employee's attorneys at any time be served with a
subpoena that would arguably require disclosure of any of the confidential
information covered by this paragraph, then Employee or Employee's attorneys
shall immediately contact Joy De Guzman, Director of Human Resources to advise
the Company of the subpoena so that the Company shall have adequate time to take
those steps necessary to prevent disclosure.

 



 www.adaptivem.com3

 

 

[image_002.jpg]  16795 Von Karman Suite 240, Irvine CA 92606
Office:  949-525-4634     Fax:  949-525-9779

 

a) The facts which are to be kept confidential include, but are not limited to,
facts in any way relating to or concerning Employee’s prior employment with
Employer, or the operations of the business, sales, or marketing information,
financial performance, or any issues regarding employment practices, compliance
with Federal, state, or local regulations, and/or business operations issues.
Employee specifically acknowledges that the payments and other consideration
described herein are fully dependent on Employee’s faithful agreement of strict
confidentiality. Employee acknowledges and agrees that if Employee should
violate this confidentiality provision Employer reserves all rights to enforce
this provisions including recovery of all damages, attorney’s fees and other
available relief.

 

b) Employee also agrees: (1) the facts and/or terms and conditions of this
Agreement and (2) any and all actions by Released Parties taken in accordance
herewith, are confidential. In the event any other person or entity asks
Employee, or Employee's attorneys, about any complaints relating to the Parties'
association, Employee shall respond only that "the matter was resolved" and
refuse to discuss any such matter further. In the event that Employee discloses
to those authorized under this paragraph: (1) any of the terms and conditions of
this Agreement; or (2) any of the actions taken by Released Parties in
accordance with this Agreement, then Employee shall also tell the persons
authorized that they are not authorized to disclose the information to any other
person. The Parties agree that should Employee, Employee's attorneys or
Employee's accountants violate this confidentiality provision of this Agreement,
or should any other person at Employee's direction or suggestion violate the
this confidentiality provision of this Agreement, then the resulting damages to
the Company would be extremely difficult or impossible to calculate; therefore,
in the event of such violation, Employee shall pay to the Company $5,000.00
(Five Thousand Dollars) in liquidated damages for each and every violation as a
reasonable estimate of the Company's damages, and not as any penalty, for the
harm suffered by the Company.

 

11. Employee agrees and understands that if this Agreement is ever found to be
invalid or unenforceable (in whole or in part) as to any particular type of
claim or charge or as to any particular circumstances, it shall remain fully
valid and enforceable as to all other claims, charges and circumstances. In the
event that the release paragraphs are found to be invalid, then without the
payment of any additional consideration, Employee agrees to provide a valid
release.

 

12. Employee agrees and acknowledges that Employee has not relied upon any
representations of Employer except as set forth in this Agreement.

 

13. The parties agree that this Agreement shall be governed by and enforced in
accordance with the laws of the State of California and all disputes regarding
this Agreement shall be brought in the State of California.

 

14. Without limiting the scope of this Agreement, Employee certifies that it
constitutes a knowing and voluntary waiver of all rights or claims that exist or
that Employee has or may claim to have under the Age Discrimination in
Employment Act ("ADEA"), as amended by the Older Workers Benefit Protection Act
of 1990 ("OWBPA"), which is set forth at 29 U.S.C. §§ 621, et seq. Employee has
the opportunity to evaluate the terms of this Agreement for not less than twenty
one (21) days prior to his execution of this Agreement ("Evaluation Period").
This Agreement does not govern any rights or claims that may arise under the
ADEA after the date this Agreement is signed by Employee. Employee is advised to
consult with an attorney before signing this Agreement. Employee agrees that, by
entering into this Agreement: (i) he has received consideration beyond that to
which he was previously entitled; (ii) he has been advised to consult with an
attorney before signing; and (iii) he has been offered the opportunity to
evaluate the terms of this Agreement for not less than the Evaluation Period. He
understands that she may waive the Evaluation Period and elect an earlier
Effective Date. The provisions of this Agreement may not be amended, waived,
changed or modified except in writing signed by an authorized representative of
employer and by employee.

 



 www.adaptivem.com4

 

 

[image_002.jpg]  16795 Von Karman Suite 240, Irvine CA 92606
Office:  949-525-4634     Fax:  949-525-9779

 

15. Employee may revoke this Agreement at any time up to seven (7) calendar days
following his signing the Agreement, and this Agreement shall not become
effective until the revocation period has expired at 12:00:01 a.m. on the eighth
day following his signing of this Agreement ("Effective Date"). If Employee
decides to revoke, such revocation must be in writing to Joy De Guzman, Director
of Human Resources and received by her no later than the Effective Date. If
Employee revokes this Agreement, he shall not be entitled to receive the funds
and other consideration described in Paragraph 1.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date listed
below.

 

Employee:    Abdullah Parmach   Adaptive Medias, Inc. Signature: /s/ Abdullah
Parmach   /s/ Joy De Guzman Date: 3-12-2015   Joy De Guzman



 



 www.adaptivem.com5

 